Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 6/1/2020.  Claims 1-13 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statements filed on 6/1/2020 and 8/5/2021 are in compliance with the provisions of 37 CFR 1.97, and have been considered and copies are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP 2019-103947, filed on 6/3/2019.

Allowable Subject Matter
4.	Claims 1-13 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 12, and 13 are directed towards a method and apparatus and non-transitory CRM that include/perform the operations of at least “an image processing apparatus comprising at least one processor or circuit configured to function as a determination unit configured to determine that image data stored in a storage device is image data that is to be used for learning a situation in which an image capturing device is to perform automatic image capturing, if an instruction to delete the image data stored in the storage device is given by a user, and the image data satisfies a predetermined condition”, and “a control method of an image processing apparatus, the method comprising determining that image data stored in a storage device is image data that is to be used for learning a situation in which an image capturing device is to perform automatic image capturing, if an instruction to delete the image data stored in the storage device is given by a user, and the image data satisfies a - 48 -1020371 OUSO1/P220-0324US predetermined condition”, and “a non-transitory computer-readable storage medium that stores a program for causing a computer to execute the control method of an image processing apparatus, the method comprising determining that image data stored in a storage device is image data that is to be used for learning a situation in which an image capturing device is to perform automatic image capturing, if an instruction to delete the image data stored in the storage device is given by a user, and the image data satisfies a predetermined condition”.
  	The cited and considered prior art, specifically On (US PGPub 2018/0300885) that discloses movement detection means for detecting a movement amount of a subject in an image of interest using the image of interest which is a sorting determination target among the plurality of captured images and an image captured temporally earlier than the image of interest; a decision unit that decides whether or not to select the image of interest as a learning candidate image based on the movement amount; a derivative image generation unit that generates one or a plurality of derivative images using at least one of the image of interest selected as the learning candidate image by the decision unit and the learning image; a similarity calculation unit that calculates a similarity between the learning candidate image and the learning image and a similarity between the one or the plurality of derivative images and the learning image, or a similarity between the one or the plurality of derivative images and the learning candidate image; a sorting unit that sorts the image of interest selected as the learning candidate image, as a new learning image based on the similarity calculated by the similarity calculation unit and the statistically determined condition; and a storage unit that stores the learning image,
	And Walker (US PGPub 2008/0192129) that discloses means for acquiring an image; means for storing the acquired image in a primary memory; means for determining a rating of the acquired image; means for storing the acquired image in a secondary memory based on the rating; and means for transmitting the acquired image to a second device, 
	And Hennings (US PGPub 2020/0162658) that discloses (a) receiving, at a sensor aggregator, a first motion value and a second motion value, wherein the second motion value is not the same as the first motion value; (b) calculating, by a threshold calculator, a time elapsed value, the time elapsed value calculated based on time difference between the first motion value and the second motion value; (c) obtaining, by the threshold calculator, a threshold value in a user profile if the threshold value is available in the user profile; (d)adjusting, by the threshold calculator, the threshold value based on additional available data; and (f) directing, by a processor, the photographic device to perform an action if the elapsed time value is below the adjusted threshold, 
	And Grosz (US Patent 8935322) that discloses providing an upload interface for a user to select at a user-device a plurality of original media files for an upload at a workspace of said user-device, wherein said user-device resizes said plurality of original media files to a plurality of resized media files corresponding to smaller file sizes of the original media files, and provides said plurality of resized media files to said user at said workspace for creating said media-based project; starting a receipt of an upload of said plurality of original media files to said server in a background computer process at said workspace; providing an edit interface for said user to populate said plurality of resized media files in said media-based project before said plurality of original media files have completed said upload in said background computer process, wherein an edit process of said media-based project can be completed by said user before said upload of said plurality of original media files completes; completing said receipt of said upload of said plurality of original media files at said server in said background computer process at said workspace; and storing on the server said media-based project, which has been edited by said user using said plurality of resized media files, by replacing said plurality of resized media files with said plurality of original media files and/or by a plurality of smaller media files generated by the server using said plurality of original media files, after said upload has completed, 
	And Bhide (US PGPub 2017/0046340) that discloses in response to a trigger event, scanning a plurality of images stored on the computing device; determining if at least one image within the scanned plurality of images matches a plurality of predetermined criteria or a predetermined threshold; marking the at least one image for deletion based on the determination that the at least one image matches the plurality of predetermined criteria or the predetermined threshold; adding the marked at least one image to an auto delete list; and displaying the auto delete list to a user, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 12, and 13 are allowed.
	Claims 2-11 are allowed for being dependent upon allowed base claim 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664